        Case 5:20-cv-00831-PRW Document 10 Filed 10/15/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


RONNIE CHANCE,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )     Case No. CIV-20-00831-PRW
                                          )
OKLAHOMA DEPARTMENT OF                    )
CORRECTIONS; JARRED ROBERTS, in )
his individual capacity; STARLA           )
PHILLIPS, in her individual capacity; and )
SHARON MCCOY, in her individual           )
capacity,                                 )
                                          )
       Defendants.                        )


                                        ORDER

      On September 28, 2020, U.S. Magistrate Judge Shon T. Erwin issued a Report and

Recommendation (Dkt. 8) in this action, recommending that the case be transferred to the

U.S. District Court for the Eastern District of Oklahoma pursuant to 28 U.S.C. § 1404(a)

because such transfer would better serve the interests of justice. According to the

Magistrate Judge, Plaintiff alleges that three employees of the Jess Dunn Correctional

Center in Muskogee County, Oklahoma—i.e., Defendants Jarred Roberts, Starla Phillips,

and Sharon McCoy—violated his First and Eighth Amendment rights while he was

incarcerated there. Thus, venue would be proper in the U.S. District Court for the Eastern

District of Oklahoma, which is located in Muskogee County, because “a substantial part of




                                            1
           Case 5:20-cv-00831-PRW Document 10 Filed 10/15/20 Page 2 of 3




the events or omissions giving rise to the claim occurred” in that judicial district. 1 Further,

even if venue is also proper here, venue should be transferred there “[f]or the convenience

of parties and witnesses, in the interest of justice.” 2

         Plaintiff was advised of his right to object to the Report and Recommendation (Dkt.

8) by October 15, 2020, and that failure to make a timely objection would waive any right

to appellate review of the recommended ruling. On October 13th, Defendant filed a Motion

to Waive Objection (Dkt. 9), advising that he “waives his objection for the transfer of Case

No: CIV-20-831-PRW from the Western District to the Eastern District of Oklahoma.” 3

Accordingly, Plaintiff has waived his right to appellate review regarding transfer of venue.

         Having reviewed this matter de novo, 4 the Court agrees with the Magistrate Judge

that Plaintiff’s action should be transferred to the U.S. District Court for the Eastern District

of Oklahoma pursuant to 28 U.S.C. § 1404(a). As the basis for this conclusion, the Court

adopts the analysis contained in the Report and Recommendation (Dkt. 8).

         Accordingly, the Court:

                (1)    GRANTS Plaintiff’s Motion to Waive Objection (Dkt. 9);

                (2)    ADOPTS the Report and Recommendation (Dkt. 8) issued by
                       the Magistrate Judge on September 28, 2020; and


1
    28 U.S.C. § 1391(b)(2) (2012).
2
    Id. § 1404(a).
3
    Pl.’s Mot. to Waive Obj. (Dkt. 9) at 1.
4
  28 U.S.C. § 636(b)(1) (requiring a district judge to “make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which
objection is made” but otherwise permitting a district judge to review the report and
recommendations under any standard it deems appropriate).

                                                2
 Case 5:20-cv-00831-PRW Document 10 Filed 10/15/20 Page 3 of 3




     (2)   TRANSFERS this action to the U.S. District Court for the Eastern
           District of Oklahoma pursuant to 28 U.S.C. § 1404(a).

IT IS SO ORDERED this 15th day of October, 2020.




                                3
